Citation Nr: 1737976	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  11-30 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Enttilement to service connection for scleroderma, including as the result of exposure to asbestos.

2.  Entitlement to service connection for a pulmonary disorder, to include emphysema, congestsive obstructive pulmonary disease, and pulmonary fibrosis (interstitial lung disease), to include as secondary to asbestos exposure and scleroderma.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1978.

This appeal arises before the Board of Veterans Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2015, the Veteran testified before the undersigned Veterans'' Law Judge (VLJ).  The hearing transcripts are associated with the claims file.

In November 2015, the Board remanded this claim for additional development.  This development having been completed, the case is now before the Board.

As the result of development following the November 2015 remand, the Veteran has been diagnosed with congestive obstructive pulmonary disease (COPD) and pulmonary fibrosis, (interstitial lung disease (ILD)).  The issues have thus been characterized as reflected on the front of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDINGS OF FACTS

1.  There is at least an approximate balance of positive and negative evidence regarding whether the Veteran's diagnosed systemic scleroderma is the result of active service, including exposure to asbestos.

2.  There is at least an approximate balance of positive and negative evidence regarding whether the Veteran's diagnosed pulmonary disorders, to include emphysema, COPD, and pulmonary fibrosis (ILD) is the result of active service, including exposure to asbestosis.  


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, the criteria for service connection for systemic scleroderma are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Resolving doubt in the Veteran's favor, the criteria for service connection for pulmonary disorders to include emphysema, COPD, and pulmonary fibrosis (ILD) are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, a disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52, 744-52, 747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With respect to asbestos exposure, there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, the VBA Manual provides guidance on adjudicating claims involving exposure to asbestos.  The U.S. Court of Appeals for Veterans Claims (Court) has held that VA must analyze a claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to the current version contained in VBA Manual M21-1, IV.ii.1.I.3 and M21-1, IV, ii.2.c), did not create a presumption of exposure to asbestos.  Medical nexus evidence is required in claims for asbestos-related disease linked to alleged asbestos exposure in service.  VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000).

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See VBA Manual M21-1, IV.ii.1.I.3 and M21-1, IV, ii.2.c (last accessed June 19, 2017).

VA treatment records show the Veteran is diagnosed with systemic sclerosis, ILD, COPD, scleroderma, and pulmonary hypertension.  See 2007-2012 VA Treatment Records (rec'd 12/16/2015).  In addition, VA and private treatment records, and VA examination show diagnoses of systemic scleroderma, see 2015-2016 VA Treatment Records (rec'd 7.27.2016); of systemic sclerosis and of systemic scleroderma with skin and likely pulmonary symptoms, see Pvt tx (Dr IKS) 2003-2004 (rec'd 12/12/2007); and of pulmonary fibrosis see February 2017 Email Exchange Clarification of VA Findings & Opinions (Identified as Medical Records:  C&P Exam, rec'd 2/6/2017).  These diagnoses and clinical findings meet the first requirement of Shedden.  

In addition, the Veteran testified before the undersigned VLJ that he worked as a "63 Gulf", or fuel and electrical repairman, during active service and his duties involved drilling and counter-syncing holes into brake linings.  See August 2015 Board Hearing Transcript, pp. 3-4.  Service personnel records confirm that Veteran's military occupational specialty was as a Fuel and Electrical Systems Repairman, 63G20.  He was assigned to maintenance units stateside and in Germany, from at least November 1974 through November 1978.  See Military Personnel Record (SPRs) pp. 3, 5, 8 (rec'd 6/9/2014).  The Board notes that the Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds the Veteran's testimony to be credible and consistent with his military occupational specialty and assigned units.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board therefore finds the Veteran was exposed to asbestos during active service.  This meets the second requirement of Shedden.

The crucial issue in this case is the third requirement of Shedden, the presence or absence of a an etiological link, or nexus, between the diagnosed systemic scleroderma and diagnosed respiratory disorders to include ILS, COPD, and other respiratory disorders, and active service, to include exposure to asbestos.  

After careful analysis, and as will be explained below, the Board finds that the evidence is in equipoise.

It is important to note that systemic scleroderma and systemic sclerosis are the same disease.  

Dorland's defines scleroderma as a chronic hardening and thickening of the skin with two primary forms:  localized and systemic.  See Dorland's Illustrated Medical Dictionary, p. 1679 (32nd ed. 2012).  Whereas localized scleroderma affects the skin, subcutaneous tissue and, secondarily, the musculoskeletal system, systemic scleroderma affects the connective tissue, microvasculature and larger vessels, and body organs such as the heart, lungs, kidneys, and gastrointestinal tract.  Id.  

Dorland's defines sclerosis as an induration or hardening from inflammation, increased connective tissue formation, or disease of interstitial substance.  Id., p. 1681.  However, under systemic sclerosis, the reader is referred to "see under scleroderma."  Id. (italics in text).  Hence, "systemic sclerosis" is "systemic scleroderma".

The medical opinions in these records include a medical opinion from the Veteran's VA physician, received in August 2017; and VA examinations with medical opinions conducted in 2016 and 2017.

In August 2017, the Board received the following VA medical opinion from the Veteran's VA physician, Dr EJC-H, MD, dated August 29, 2017:

To Whom It May Concern,

[The Veteran's] h/o (history of) asbestos exposure likely caused, or contributed to, his respiratory issues.

The Veteran did not provide specific waiver of AOJ review of this evidence under 38 C.F.R. §§ 19.37, 20.1304 (2016) however, as will be demonstrated below, the Board finds it may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In March 2016, the Veteran underwent VA DBQ Examination for Autoimmune Diseases.  The examiner diagnosed scleroderma with a date of onset in 2002.  The examiner noted the Veteran's history included diagnosis with systemic sclerosis, for which he was not on any treatment, COPD, and a history of smoking 2-3 packs per day (PPD) since age 15 until then.  The examiner described the autoimmune disease to be productive of severe impairment of health involving difficulty in breathing, to include shortness of breath on minimal exertion) and the need for oxygen.  Current manifestations were described as dryness of the skin on the dorsum of the Veteran's hands, pulmonary hypertension, and gastroesophageal reflux disease (GERD).  Clinical findings were reported to evidence unchanged mild lung scarring, COPD, and a small stable calcified granuloma without pleural or cardiomediastinal pathology identified, when August 2015 chest x-rays were compared to those taken in June-July 2012.  See, generally, March 2016 VAX DBQ for Systemic Lupus Erythematosus (SLE) and Other Autoimmune Diseases.

In a separate VAX DBQ Medical Opinion, also filed in March 2016, the same VA examiner determined that the diagnosed scleroderma was less likely than not incurred in or caused by military service, to include asbestos exposure.  As rationale, the examiner explained

Veteran has not been diagnosed with pulm[onary] asbestosis although he was exposed to asbestos in service.  Veteran smoked since age 15 till (sic) now about 2-3 PPD.  His lung conditions (sic) of COPD are likely to be sec[ondary] to tobacco use.  As per STR (service treatment records), Vet[eran] had bronchitis in 1977.  Bronchitis is an acute bacterial condition and resolves with medication.  

Vet[eran] gave h/o (history of) SOB (shortness of breath) in 1978 but as per STR, exam[ination] on 6/30/78 was normal.

See March 2016 VA DBQ Medical Opinion w/r/t/ Scleroderma, pp. 1-2 (capitalization changed).

In April 2016, the same examiner augmented the March 2016 to clarify the rationale supporting the opinion that scleroderma was less likely than not incurred in or caused by any claimed inservice injury, event or illness:

[The] Veteran has not been diagnosed with pulm[onary] asbestosis although he was exposed to asbestos in service.  Also systemic sclerosis (sic), is a chronic systemic autoimmune disease characterized by hardening of the skin.

See April 2016 VA DBQ Medical Opinion, pp. 1-2 (capitalization changed).

In addition, the examiner opined that the Veteran's respiratory disorders (including COPD) were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The reported rationale was the same as that for COPD in March 2016.  Id., p. 2.

Concerning secondary service connection, the examiner opined that the respiratory disorders were less likely than not proximaltely due to or the result of the Veteran's service connected condition.  The rationale is as follows:

The current respiratory disorder is less likely to be caused or aggravated by scleroderma.  His current pulm[onary] condition is copd (sic) which is a chronic obstructive lung condition and is likely to be sec[ondary] to his h/o (history of) smoking.

Id., pp. 2-3.

The Veteran underwent VA examination, again with the same examiner, in June 2016.  At this time, the examiner diagnosed emphysema with an onset of 2003, COPD with an onset of 2003, and pulmonary fibrosis ILD with an onset of 2007.  The examiner noted additional medical history including the diagnosis of systemic sclerosis and experimental treatment with Bosentan, as part of a research study in 2003.  Bosentan, it is noted, is a medication prescribed to treat pulmonary arterial hypertension (http://www.tracleer.com/, last accessed September 5, 2017).  In addition, rheumatology records from 2003 and 2004 revealed systemic sclerosis with pulmonary and skin involvement; emphysema; and a superimposed honey-comb lung pattern associated with scleroderma.  The examiner noted current treatment with daily inhalational bronchodilator and anti-inflammatory medications and continuous oxygen.  COPD was the condition predominantly, but not solely, responsible for these treatments.  The examiner noted that results of x-rays taken in May 2016 revealed bilateral interstitial changes predominantly in the lower lobes that may represent pulmonary fibrosis.  See, generally, June 2016 VA DBQ Examination for Respiratory Conditions.

The examiner noted:

These interstitial changes are slightly more prominent than the previous examination.  This may be related to technique however in view of the history of cough and increased sputum a developing pneumonic process cannot be entirely excluded.  

See Id., pp. 2-3 (capitalization changed).

Clinical correlation and follow-up was directed as needed.  Functional impact was identified as shortness of breath on any exertion.

In a July 2016 VA opinion, the same examiner offered additional opinions concerning 1) the relationship between the diagnosed scleroderma to asbestos exposure and 2) whether any of the Veteran's current respiratory disorders could be the result of aggravation by an inservice event, injury or illness.  Concerning the relation between scleroderma and asbestos exposure, the examiner opinioned it was less likely than not that scleroderma was related to the Veteran's active military service to include asbestos exposure.  The rationale was explained:

Medical Literature UpToDate:  Etiology - The etiology and pathogenesis of localized scleroderma (LSc) remain uncertain.  Two possible contributing pathogenic processes  include abnormal fibroblast function and autoimmune dysfunction.

Localized scleroderma (LSc) has been differentiated from systemic sclerosis based upon the clinical findings of almost exclusive cutaneous involvement.

See July 2016 VA DBQ Medical Opinion w/r/t/ Scleroderma (including Aggravation), p. 1 (capitalization changed) (marked rec'd 6/24/2016 but entered 7/6/2016).

With regard to aggravation, the examiner opined that the Veteran's respiratory condition is likely to have been aggravated beyond the natural progression by an inservice event, injury or illness.  The examiner's rationale is as follows:  

It is possible that Veteran's ILD from systemic sclerosis could aggravate his COPD.

Although [h]is current pulm[onary] condition is copd (sic) which is a chronic obstructive lung condition and is likely to be sec[onary] to his h/o smoking.  It is possible that his breathing difficulties worsen secondary to ILD.

Baseline:  as per rheum[atology] records of 2003 and 2004 it was stated that he has systemic sclerosis with pulmonary and skin involvement.  He was also diagnosed with ILD.

Aggravated:  his most recent CXR (chest x-ray) dated 5/13/16 showed bilateral interstitial changes predominantly in the lower lobes that may represent pulmonary fibrosis.  These interstitial changes are slightly more prominent than the previous examination.

See Id., pp. 2-3 (capitalization changed).

In deferred rating decisions dated in July and October 2016, the AOJ requested the examiner provide an opinion considering the etiology of all the Veteran's currently diagnosed respiratory disorders to include emphysema and ILD (pulmonary fibrosis) in addition to COPD, and to address possible aggravation by ILD of the COPD.  In addition, the examiner was asked to clarify the observation concerning the pathology of localized scleroderma as differentiated by systemic sclerosis.  

Subsequently, the same examiner conducted a review of the record in October 2016 and opined that the claimed respiratory conditions were at least as likely as not incurred in or caused by the claimed inservice injury, event or illness.  The rationale is as follows:

As per Rheum[atology]records of 2003 and 2004, it was stated that [the Veteran] has systemic sclerosis with pulmonary and skin involvement.  He was diagnosed with ILD.  His most recent CXR (chest x-ray) dated 5/13/16 showed bilateral interstitial changes predominantly in the lower lobes that may represent pulmonary fibrosis, which is as likely as not sec[ondary] to asbestos exposure.  

Veteran has been diagnosed with systemic sclerosis.  He has been on experimental research study in [] in 2003 and was on trial of Bosentan.  Reviewed Rheum[atology] records of 2003 and 2004 which stated that he has systemic sclerosis with pulmonary and skin involvement.  He was diagnosed as emphysema and superimposed honey-comb lung pattern associated with scleroderma.

See October 2016 VA DBQ Medical Opinion, pp. 1-2 (capitalization changed).

Finally, pursuant to an email query from the AOJ to the VA physician who conducted the March and June VA examinations and proffered the March, April, July and October opinions, this same examiner clarified

* The Veteran is diagnosed with the following respiratory disorders:  emphysema, COPD, pulmonary fibrosis and scleroderma.
* Scleroderma is less likely than not incurred in or caused by the claimed inservice injury, event, or illness.  The rationale is unchanged. 
* Emphysema and fibroses are as likely as not related to scleroderma.  The rationale is unchanged.
* COPD is as likely as not aggravated by pulmonary fibrosis.  The rationale remains unchanged.  The examiner then restated the baseline findings of COPD as established by the March 2007 chest x-ray and the findings of aggravated COPD as established by the May 2016 chest x-ray.  

See February 2017 Email Exchange, Clarification of VAX Findings & Opinions, p. 1-2.

In summary, it appears that the VA medical examination findings and opinions reflect that the Veteran is diagnosed with emphysema, COPD, pulmonary fibrosis (ILD), and scleroderma.  Emphysema and fibrosis (ILD) are as likely as not related to scleroderma.  COPD is as likely as not aggravated by pulmonary fibrosis (ILD).  But, scleroderma has been found to be less likely than not the result of active service based on literature noting that localized scleroderma can be differentiated from systemic sclerosis based upon clinical findings of almost exclusive cutaneous involvement.  Therefore, it would appear that none of the Veteran's claimed conditions-emphysema, COPD, pulmonary fibrosis (ILD), and scleroderma-are etiologically related, or linked, to the Veteran's active service.

However, such a reading of the February 2017 clarification of these findings and opinions leaves out two crucial factors.  First, the clarification makes no mention of asbestos exposure.  Second, the Veteran's scleroderma is not localized.  It is, rather, systemic scleroderma, which is otherwise known as systemic sclerosis. 

First, in October 2016, the VA examiner offered an opinion that found the Veteran's claimed respiratory disorders to be at least as likely as not the result of active service, to include exposure to asbestos.  There were two bases for this opinion.  First, clinical findings of interstitial changes in the lower lobes that may represent pulmonary fibrosis, was as likely as not secondary to asbestos exposure.  The Board observes that the same examiner specifically confirmed the diagnosis of pulmonary fibrosis in 2017.  And second, the 2003-4 diagnosis of systemic sclerosis with pulmonary and skin involvement evidenced by clinical findings of superimposed honey-comb lung pattern associated with scleroderma.  See February 2017 Clarification; October 2016 VA DBQ Medical Opinion.

Second, the Veteran's scleroderma, as established in private and VA treatment records, is not localized.  Rather, VA and private treatment records reflect that thickening of the skin in his hands, forearms, neck, face, legs, and chest as well as in his lungs (note 2003-4 clinical findings of superimposed honey-comb lung pattern pointed out by the examiner to be associated with scleroderma).  Moreover, the condition has been diagnosed as systemic sclerosis in both VA and private treatment records and as observed in October 2016.  Such would seem to contradict the negative findings of the April and July 2016 Medical Opinions.  See October 2016 VA DBQ Medical Opinions; VA treatment records, generally 2007-2016; and 2003-2004 Pvt treatment records (Dr IKS).  

There are no other findings or opinions for or against the Veteran's claims. 

In weighing and balancing the medical findings and opinions before it, the Board finds the medical evidence proffered by VA is confusing, yet supportive of a finding that there is an etiological relationship between the Veteran's respiratory disorders and asbestos exposure in that pulmonary fibrosis was found to be as likely as not secondary to asbestos exposure, and that systemic sclerosis diagnosed in 2003-4 had both pulmonary and skin involvement.  Affirming the positive etiological relationship between inservice asbestos exposure and current respiratory disorders is the August 2017 opinion by the Veteran's VA physician.  This opinion is markedly clear that the Veteran's exposure to asbestos likely caused, or contributed to, his respiratory disorders.

After close review of the evidence, the Board finds that the medical evidence is, at the least, in equipoise.  

Accordingly, the service connection for systemic scleroderma (systemic sclerosis), including as the result of exposre to asbestos is appropriate.  Service connection for pulmonary disorders, to include emphysema, COPD, and pulmonary fibrosis (ILD), to include as secondary to asbestos exposure and systemic scleroderma is appropriate. 


ORDER

Service connection for systemic scleroderma (systemic sclerosis), including as the result of exposure to asbestos is granted.

Service connection for pulmonary disorders to include emphysema, COPD, and pulmonary fibrosis (ILD), to include as secondary to asbestos exposure and systemic scleroderma is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


